Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 01/26/2022 has been entered and fully considered. 
Claims 1-8,10-17,19-28 and 33 are pending, of which claims 1 and 17 were amended.  The amendments of claims 1 and 17 are sufficiently supported by the originally filed disclosure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 7, 8, 10, 11, 14, 15, 16, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011158408 A1 (for translation see US 20130074691) .

With regard to claim 1, FURUYAMA teaches waterproof gas-permeable membrane comprising:, especially at fig 1, para 7
 a non-porous resin film having through holes formed to extend through a thickness of the resin film; and, especially at fig 1, para 7
 a liquid-repellent layer formed on a principal surface of the resin film and having openings positioned in register with the through holes, especially at fig 1, para 7
each of the through holes includes an opening at each principal surface of the non-porous resin film, especially at fig 1, para 7
 wherein the through holes extend straight, especially at fig 1, para 16
 and have a diameter within the claimed range, especially at fig 1, para 18
 the through holes are distributed at a hole density within the claimed range in the resin film, especially at fig 1, para 19
the resin film has a porosity within the claimed range, especially at fig 1, para 20
 the resin film has a first set of the through holes that extend in a first direction with respect to a direction perpendicular to the principal surface of the film, especially at fig 1, para 17,19

 FURUYAMA does not specifically teach the resin film has a first set of the through holes that extend in a first oblique direction with respect to a direction perpendicular to the principal surface of the film,
and a second set of the through holes that extend in a second oblique direction with respect to the direction perpendicular to the principal surface of the film, 
wherein: the first oblique direction and the second oblique direction are different from one another,
a first angle between the first oblique direction and the direction perpendicular to the principal surface of the film is 10° or more, and
a second angle between the second oblique direction and the direction perpendicular to the principal surface of the film is 10° or more.
But, BALANZAT teaches the resin film has a first set of the through holes (a first portion of 27) that extend in a first oblique direction "X1" with respect to a direction perpendicular to the principal surface of the film, especially at fig 1, 5, c4ln25-51 
BALANZAT teaches a second set (a second portion of 27) of the through holes that extend in a second oblique direction "X2" with respect to the direction perpendicular to the principal surface of the film, especially at fig 1, 5, c4ln25-51
BALANZAT teaches wherein: the first oblique direction and the second oblique direction are different from one another, especially at fig 1, 5, c4ln25-51

BALANZAT teaches a second angle between the second oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range, especially at fig 1, 5, c4ln25-51
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the through holes of FURUYAMA with the resin film has a first set of the through holes (a first portion of 27) that extend in a first oblique direction "X1" with respect to a direction perpendicular to the principal surface of the film 
a second set (a second portion of 27) of the through holes that extend in a second oblique direction "X2" with respect to the direction perpendicular to the principal surface of the film 
wherein: the first oblique direction and the second oblique direction are different from one another 
a first angle between the first oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range
a second angle between the second oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range of BALANZAT for the benefit of increasing the fluid flowrate which can be filtered by membrane as taught by BALANZAT especially at c3ln45-50

FURUYAMA teaches having a water entry pressure within the claimed range as measured according to Method B (high hydraulic pressure method) of water penetrating test specified in JIS L 1092, especially at fig 1, para 31, table 1, claim 7


With regard to claim 3, FURUYAMA does not specifically teach wherein the first angle is 30° or less and the second angle is 30° or less. 
But, BALANZAT teaches wherein the first angle is within the claimed range and the second angle is within the claimed range, especially at fig 1, 5, c4ln25-51 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the through holes of FURUYAMA with wherein the first angle is within the claimed range and the second angle is within the claimed range of BALANZAT for the benefit of increasing the fluid flowrate which can be filtered by membrane as taught by BALANZAT especially at c3ln45-50


But, BALANZAT teaches wherein the first set of through holes and the second set of through holes cross each other within the film, especially at fig 6, c4ln25-51 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the through holes of FURUYAMA with wherein the first set of through holes and the second set of through holes cross each other within the film of BALANZAT for the benefit of increasing the fluid flowrate which can be filtered by membrane as taught by BALANZAT especially at c3ln45-50

With regard to claim 6, FURUYAMA teaches
wherein one of the first set of through holes or the second set of through holes extend in a direction perpendicular to a principal surface of the film, especially at fig 1, para 17

With regard to claim 7, FURUYAMA teaches
 having a porosity of within the claimed range, especially at fig 1, para 20

With regard to claim 8, FURUYAMA does not explicitly state having a through-thickness gas permeability of 0.01 cm3/(cm2, second) or more and 100 cm3/(cm2 • second) or less in terms of Frazier number as measured according to JIS L 1096.

The instant specification describes the membrane comprises polyethylene terephthalate (particularly at para 39).
Thus, the claimed property of ‘a through-thickness gas permeability of 0.01 cm3/(cm2, second) or more and 100 cm3/(cm2 • second) or less in terms of Frazier number as measured according to JIS L 1096,’ is taken to be necessarily present in the membrane of FURUYAMA-BALANZAT, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In an alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of FURUYAMA-BALANZAT, such that it had the property of the membrane is ‘a through-thickness gas permeability of 0.01 cm3/(cm2, second) or more and 100 cm3/(cm2 • second) or less in terms of Frazier number as measured according to JIS L 1096,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.


With regard to claim 10, FURUYAMA teaches
 wherein the resin film is formed of a resin that can be etched with an alkaline solution or an oxidant solution, especially at fig 1, para 23

With regard to claim 11, FURUYAMA teaches
 wherein the resin film is formed of at least one resin selected from polyethylene terephthalate, polycarbonate, polyimide, polyethylene naphthalate, and polyvinylidene fluoride, especially at fig 1, para 22

With regard to claim 14, FURUYAMA teaches


With regard to claim 15, FURUYAMA teaches
 the waterproof gas-permeable membrane according to claim 1 (see discussion of claim 1), and a supporting member 4 joined to the waterproof gas-permeable membrane 2, especially at fig 2, para 29

With regard to claim 16, FURUYAMA teaches
 a housing having an opening; and, especially at fig 1, para 9
 a waterproof gas-permeable membrane placed to cover the opening,, especially at fig 1, para 9
 the membrane being adapted to allow passage of gas between the inside and outside of the housing and prevent water from entering the inside from the outside through the opening, especially at fig 1, para 2,7,9
 wherein the waterproof gas-permeable membrane is the waterproof, especially at fig 1, para 2,7,9
 gas-permeable membrane according to claim 1 (see discussion of claim 1), especially at fig 1, para 2,7,9

With regard to claim 22, FURUYAMA teaches

 each surface of the waterproof gas-permeable membrane is exposed with the exception of the (non-specific) edge region on which the supporting member is placed, especially at fig 2, para 29

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011158408 A1 (for translation see US 20130074691) (herein known as FURUYAMA) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of US 6120875 (herein known as HAUMONT).

With regard to claim 2, FURUYAMA teaches
 FURUYAMA does not specifically teach wherein the oblique directions form an angle with the perpendicular direction within the claimed range 
But, HAUMONT teaches wherein the oblique directions form an angle with the perpendicular direction within the claimed range, especially at c2ln1-10 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the through holes of FURUYAMA -BALANZAT with wherein the oblique 

Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011158408 A1 (for translation see US 20130074691) (herein known as FURUYAMA) in view of US 4832997 (herein known as BALANZAT), and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of JP2007296952 A (herein known as ARAKAWA)
A machine translation was used for JP2007296952 A.

With regard to claim 4, FURUYAMA does not specifically teach wherein, when viewed in a direction perpendicular to the principal surface of the film, an angle between the first oblique direction and the second oblique direction is 90° or more. 
But, ARAKAWA teaches wherein the oblique directions form an angle of 45° with the perpendicular direction, especially at drawing 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify both sets of the through holes of FURUYAMA –BALANZAT by applying the angle of 45° of ARAKAWA (thereby forming 45° + 45° = 90°, a set of the through holes that, when viewed in a direction perpendicular to a principal surface of the film, extend 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011158408 A1 (for translation see US 20130074691) (herein known as FURUYAMA) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of US 6130175 (herein known as RUSCH), as evidenced by “What Wavelength Goes With a Color” (herein known as NASA).

With regard to claim 12, FURUYAMA does not specifically teach subjecting a membrane to coloring treatment with carbon black 
But, RUSCH teaches subjecting a membrane to coloring treatment with carbon black (i.e. within the claimed range of subjected to coloring treatment so as to be capable of absorbing light in a wavelength range of 380 nm to 500 nm), especially at c8ln45-50 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to 
[NASA provides extrinsic evidence that black is the total absence of light (i.e. all visible wavelengths are absorbed), and claimed range of light wavelengths are within the visible wavelengths, especially at page 1 para 1 and fig at page 1. ]

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011158408 A1 (for translation see US 20130074691) (herein known as FURUYAMA) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of US 6130175 (herein known as RUSCH).

With regard to claim 13, FURUYAMA does not specifically teach coloring with carbon black 
But, RUSCH teaches coloring with carbon black, especially at c8ln45-50  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine FURUYAMA -BALANZAT with coloring with carbon black of RUSCH for the benefit of "aesthetic appearance" as stated by RUSCH at c8ln45-50

Claims 17, 19, 20, 25, 26 , 28,33 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012117476 A1 (for translation see US 20130333978) (herein known as ABE) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER).

With regard to claim 17, ABE teaches a waterproof sound-permeable membrane, comprising:, especially at fig 1, para 9
 a non-porous resin film 2 having through holes 21 formed to extend through the thickness of the resin film, especially at fig 1, para 9
 a liquid-repellent layer 3 formed on a principal surface of the resin film and having openings positioned in register with the through holes, especially at fig 1, para 9
each of the through holes 21 includes an opening at each principal surface of the non-porous resin film 2, especially at fig 1, para 9
 wherein the through holes extend straight, especially at fig 1, para 20,22
 and have a diameter within the claimed range, especially at fig 1, para 20,22
 the through holes are distributed at a hole density within the claimed range in the resin film, especially at fig 1, para 23
the resin film has a porosity within the claimed range, especially at fig 1, para 24

a second set of the through holes that extend in a second direction with respect to the direction perpendicular to the principal surface of the film, especially at fig 1, para 20,21
 ABE does not specifically teach the resin film has a first set of the through holes that extend in a first oblique with respect to a direction perpendicular to the principal surface of the film,
and a second set of the through holes that extend in a second oblique direction with respect to the direction perpendicular to the principal surface of the film, 
wherein: the first oblique direction and the second oblique direction are different from one another,
a first angle between the first oblique direction and the direction perpendicular to the principal surface of the film is 10° or more, and
a second angle between the second oblique direction and the direction perpendicular to the principal surface of the film is 10° or more.
But, BALANZAT teaches the resin film has a first set of the through holes (a first portion of 27) that extend in a first oblique direction "X1" with respect to a direction perpendicular to the principal surface of the film, especially at  fig 1, 5, c4ln25-51 
BALANZAT teaches a second set (a second portion of 27) of the through holes that extend in a second oblique direction "X2" with respect to the direction perpendicular to the principal surface of the film, especially at  fig 1, 5, c4ln25-51

BALANZAT teaches a first angle between the first oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range, especially at  fig 1, 5, c4ln25-51
BALANZAT teaches a second angle between the second oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range  , especially at  fig 1, 5, c4ln25-51
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the through holes of ABE with the resin film has a first set of the through holes (a first portion of 27) that extend in a first oblique direction "X1" with respect to a direction perpendicular to the principal surface of the film
a second set (a second portion of 27) of the through holes that extend in a second oblique direction "X2" with respect to the direction perpendicular to the principal surface of the film
wherein: the first oblique direction and the second oblique direction are different from one another
a first angle between the first oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range
a second angle between the second oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range of 
 [ROBESON provides extrinsic evidence that “It has been recognized in the past decade that the separation factor for gas pairs varies inversely with the permeability (i.e. fluid flowrate) of the more permeable gas of the specific pair”, especially at abstract ; and US 6497752 B1 KESSLER provides extrinsic evidence, especially at c14ln45-50, again repeating this inverse relationship for a porous membrane]
ABE does not explicitly state wherein when input sound, having a sine waveform and having its sound pressure level so maintained that 1-kHz sound having passed through the membrane has a sound pressure of 94 dB, is caused to enter an effective area of 132.7 mm2 of the membrane with a continuous increase in frequency of the input sound from an initial frequency of 100 Hz at a rate of 100 Hz/second, a ratio A/B of an integrated sound pressure level A over a frequency range of 100 Hz to 20 kHz to an integrated sound pressure level B over a frequency range of 5 kHz to 20 kHz is 1.16 or more as determined by FFT analysis for sound having passed through the membrane in 20 seconds after the start of the entry of the input sound.
But, ABE teaches the membrane comprises polyethylene terephthalate (particularly at para 29).
The instant specification describes the membrane comprises polyethylene terephthalate (particularly at para 39).
Thus, the claimed property of ‘wherein when input sound, having a sine waveform and having its sound pressure level so maintained that 1-kHz sound having passed through the membrane has a sound pressure of 94 dB, is caused to enter an 
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)



With regard to claim 19, ABE does not explicitly state wherein when input sound, having a sine waveform and having its sound pressure level so maintained that 1-kHz sound having passed through the membrane has a sound pressure of 94 dB, is caused to enter an effective area of 132.7 mm2 of the membrane with a continuous increase in frequency of the input sound from an initial frequency of 100 Hz at a rate of 100 Hz/second, a frequency range of the input sound has a width of 1.3 kHz or less, over 
But, ABE teaches the membrane comprises polyethylene terephthalate (particularly at para 29).
The instant specification describes the membrane comprises polyethylene terephthalate (particularly at para 39).
Thus, the claimed property of ‘when input sound, having a sine waveform and having its sound pressure level so maintained that 1-kHz sound having passed through the membrane has a sound pressure of 94 dB, is caused to enter an effective area of 132.7 mm2 of the membrane with a continuous increase in frequency of the input sound from an initial frequency of 100 Hz at a rate of 100 Hz/second, a frequency range of the input sound has a width of 1.3 kHz or less, over which a sound pressure level of 40 dB or more is observed in a 5 kHz to 20 kHz range of sound having passed through the membrane in 20 seconds after the start of the entry of the input sound,’ is taken to be necessarily present in the membrane of ABE-BALANZAT, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either 
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In an alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of ABE-BALANZAT, such that it had the property of the membrane is ‘when input sound, having a sine waveform and having its sound pressure level so maintained that 1-kHz sound having passed through the membrane has a sound pressure of 94 dB, is caused to enter an effective area of 132.7 mm2 of the membrane with a continuous increase in frequency of the input sound from an initial frequency of 100 Hz at a rate of 100 Hz/second, a frequency range of the input sound has a width of 1.3 kHz or less, over which a sound pressure level of 40 dB or more is observed in a 5 kHz to 20 kHz range of sound having passed through the membrane in 20 seconds after the start of the entry of the input sound,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical 

With regard to claim 20, ABE does not explicitly state wherein when input sound, having a sine waveform and having its sound pressure level so maintained that 1 kHz sound having passed through the membrane has a sound pressure of 94 dB, is caused to enter an effective area of 132.7 mm2 of the membrane with a continuous increase in frequency of the input sound from an initial frequency of 100 Hz at a rate of 100 Hz/second, a maximum frequency in a frequency range of the input sound is 1.5 kHz or less, over which frequency range a sound pressure level of 40 dB or more is observed in a 5 kHz to 20 kHz range of sound having passed through the membrane in 20 seconds after the start of the entry of the input sound.
But, ABE teaches the membrane comprises polyethylene terephthalate (particularly at para 29).
The instant specification describes the membrane comprises polyethylene terephthalate (particularly at para 39).
Thus, the claimed property of ‘when input sound, having a sine waveform and having its sound pressure level so maintained that 1 kHz sound having passed through the membrane has a sound pressure of 94 dB, is caused to enter an effective area of 132.7 mm2 of the membrane with a continuous increase in frequency of the input sound from an initial frequency of 100 Hz at a rate of 100 Hz/second, a maximum frequency in a frequency range of the input sound is 1.5 kHz or less, over which frequency range a sound pressure level of 40 dB or more is observed in a 5 kHz to 20 kHz range of sound 
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In an alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of ABE-BALANZAT, such that it had the property of the membrane is ‘when input sound, having a sine waveform and having its sound pressure level so maintained that 1 kHz sound having passed through the membrane has a sound pressure of 94 2 of the membrane with a continuous increase in frequency of the input sound from an initial frequency of 100 Hz at a rate of 100 Hz/second, a maximum frequency in a frequency range of the input sound is 1.5 kHz or less, over which frequency range a sound pressure level of 40 dB or more is observed in a 5 kHz to 20 kHz range of sound having passed through the membrane in 20 seconds after the start of the entry of the input sound,’ since where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.

With regard to claim 25, ABE teaches
 the waterproof gas-permeable membrane according to claim 1 (see discussion of claim 1), and a supporting member 4 joined to the waterproof gas-permeable membrane 2, especially at fig 2, para 36

With regard to claim 26, ABE teaches
 wherein a shape of the supporting member (non-specific) corresponds to a shape of (non-specific) an edge region of the waterproof gas-permeable membrane, especially at fig 2, para 29
 each surface of the waterproof gas-permeable membrane is exposed with the exception of the (non-specific) edge region on which the supporting member is placed., especially at fig 2, para 29

With regard to claim 28, ABE teaches
 wherein the supporting member has a width of "an outer diameter of 16 mm and an inner diameter of 13 mm" (i.e. the width of the ring of support is 1.5 mm, which is within the claimed range), especially at para 54

With regard to claim 33, ABE teaches the resin film has a water entry pressure within the claimed range as measured according to Method B (high hydraulic pressure method) of water penetrating test specified in JIS L 1092, especially at para 38


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012117476 A1 (for translation see US 20130333978) (herein known as ABE) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of JP2007296952 A (herein known as ARAKAWA)
A machine translation was used for JP2007296952 A.

With regard to claim 21, ABE does not specifically teach wherein an angle between the first oblique direction and the second oblique direction is 90° or more.
ARAKAWA teaches wherein the oblique directions form an angle of 45° with the perpendicular direction, especially at drawing 7.
both sets of the through holes of ABE –BALANZAT by applying the angle of 45° of ARAKAWA (thereby forming 45° + 45° = 90°, a set of the through holes that, when viewed in a direction perpendicular to a principal surface of the film, extend from the principal surface in different directions forming an angle of 90°), for the benefit of "the level of noise leaking to the outside by mutual interference can be reduced" as stated by ARAKAWA at abstract.  Also, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. (MPEP 2144.04 VI-B) St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011158408 A1 (for translation see US 20130074691) (herein known as FURUYAMA) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of US 20150231577 (herein known as NAIR).

With regard to claim 23, FURUYAMA does not specifically teach wherein the supporting member has a thickness within the claimed range 
But, NAIR teaches wherein the supporting member has a thickness within the claimed range, especially at para 47 


Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012117476 A1 (for translation see US 20130333978) (herein known as ABE) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of US 20150231577 (herein known as NAIR).

With regard to claim 27, ABE does not specifically teach wherein the supporting member has a thickness within the claimed range 
But, NAIR teaches wherein the supporting member has a thickness within the claimed range, especially at   para 47 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the support thickness ABE -BALANZAT with wherein the supporting member has a thickness within the claimed range of NAIR since it has been held that where the 

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011158408 A1 (for translation see US 20130074691) (herein known as FURUYAMA) in view of US 4832997 (herein known as BALANZAT) and extrinsic evidence of Robeson "Correlation of separation factor versus permeability for polymeric membranes" (herein known as ROBESON) and US 6497752 B1 (herein known as KESSLER) as applied to claims above, and further in view of WO 2012117476 A1 (for translation see US 20130333978) (herein known as ABE).

With regard to claim 24, FURUYAMA does not specifically teach wherein the supporting member has a width of "an outer diameter of 16 mm and an inner diameter of 13 mm" (i.e. the width of the ring of support is 1.5 mm, which is within the claimed range) 
But, ABE teaches wherein the supporting member has a width of "an outer diameter of 16 mm and an inner diameter of 13 mm" (i.e. the width of the ring of support is 1.5 mm, which is within the claimed range), especially at para 54 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify FURUYAMA -BALANZAT with wherein the supporting member has a width of "an outer diameter of 16 mm and an inner diameter of 13 mm" (i.e. the width of the ring 


Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive.

Applicant argues at page(s) 8, particularly “Claims 1, 3, 5-8, 10, 11, 14-16, and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over Furuyama et al. (WO 2011/158408) (“Furuyama’”) in view of Balanzat et al. (U.S. Patent No. 4,832,997) (“Balanzat”), Robeson (“Correlation of separation factor versus permeability for polymeric membranes”) (“Robeson”), and Kessler (U.S. Patent No. 6,497,752) (“Kessler”. Applicant respectfully traverses the rejection."
page(s) 8, particularly “Claim 1 recites a waterproof gas-permeable membrane including a non-porous resin film having through holes formed to extend through a thickness of the resin film. Each of the through holes includes an opening at each principal surface of the non-porous resin film. Claim 1 further recites that the resin film has a first set of the through holes that extend in a first oblique direction with respect to a direction perpendicular to the principal surface of the film, and a second set of the through holes that extend in a second oblique direction with respect to the direction perpendicular to the principal surface of the film, where the first oblique direction and the second oblique direction are different from one another.

With regard to claim 1, FURUYAMA teaches waterproof gas-permeable membrane comprising:, especially at fig 1, para 7
 a non-porous resin film having through holes formed to extend through a thickness of the resin film; and, especially at fig 1, para 7
 a liquid-repellent layer formed on a principal surface of the resin film and having openings positioned in register with the through holes, especially at fig 1, para 7
each of the through holes includes an opening at each principal surface of the non-porous resin film, especially at fig 1, para 7
 wherein the through holes extend straight, especially at fig 1, para 16
 and have a diameter within the claimed range, especially at fig 1, para 18
 the through holes are distributed at a hole density within the claimed range in the resin film, especially at fig 1, para 19
the resin film has a porosity within the claimed range, especially at fig 1, para 20
 the resin film has a first set of the through holes that extend in a first direction with respect to a direction perpendicular to the principal surface of the film, especially at fig 1, para 17,19
a second set of the through holes that extend in a second direction with respect to the direction perpendicular to the principal surface of the film, especially at fig 1, para 17,19
 FURUYAMA does not specifically teach the resin film has a first set of the through holes that extend in a first oblique direction with respect to a direction perpendicular to the principal surface of the film,

wherein: the first oblique direction and the second oblique direction are different from one another,
a first angle between the first oblique direction and the direction perpendicular to the principal surface of the film is 10° or more, and
a second angle between the second oblique direction and the direction perpendicular to the principal surface of the film is 10° or more.
But, BALANZAT teaches the resin film has a first set of the through holes (a first portion of 27) that extend in a first oblique direction "X1" with respect to a direction perpendicular to the principal surface of the film, especially at fig 1, 5, c4ln25-51 
BALANZAT teaches a second set (a second portion of 27) of the through holes that extend in a second oblique direction "X2" with respect to the direction perpendicular to the principal surface of the film, especially at fig 1, 5, c4ln25-51
BALANZAT teaches wherein: the first oblique direction and the second oblique direction are different from one another, especially at fig 1, 5, c4ln25-51
BALANZAT teaches a first angle between the first oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range, especially at fig 1, 5, c4ln25-51
BALANZAT teaches a second angle between the second oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range, especially at fig 1, 5, c4ln25-51

a second set (a second portion of 27) of the through holes that extend in a second oblique direction "X2" with respect to the direction perpendicular to the principal surface of the film 
wherein: the first oblique direction and the second oblique direction are different from one another 
a first angle between the first oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range
a second angle between the second oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range of BALANZAT for the benefit of increasing the fluid flowrate which can be filtered by membrane as taught by BALANZAT especially at c3ln45-50
[ROBESON provides extrinsic evidence that “It has been recognized in the past decade that the separation factor for gas pairs varies inversely with the permeability (i.e. fluid flowrate) of the more permeable gas of the specific pair”, especially at abstract; and US 6497752 B1 KESSLER provides extrinsic evidence, especially at c14ln45-50, again repeating this inverse relationship for a porous membrane]


Applicant argues at page(s) 8, particularly “The angling of the through holes recited in claim 1 provides the unexpected benefit of high gas permeability while maintaining high waterproofing effectiveness, even over other films having the same hole size and hole density (see present specification at paragraph [0124]). Persons of skill would understand water entry pressure and gas permeability to ordinarily be a tradeoff, and improvement of both simultaneously would be unexpected (see present specification at paragraphs [0006], [0007], and [0012]). Further, since Balanzat is directed to increasing fluid flow through a filter, persons of skill would not expect, based on Balanzat, that a membrane modified by angling of the through holes could continue to provide sufficient water"
page(s) 9, particularly “resistance. Thus, the angles of the through holes provide unexpected results with respect to the combination of gas permeability and water resistance of the membrane recited in claim 1, features that would not result from or be appreciated in view of the art of record.
page(s) 9, particularly “The unexpected results are indeed supported by the testing provided in the specification. In particular, the hole densities and pore sizes are kept the same for examples and the corresponding comparative examples, as can be seen by comparison of the Example 1 with Comparative Example 1, Example 2 with comparative Example 2, and Example 3 with Comparative Example 3 in Table 1 
In response, respectfully, the Examiner does not find the argument persuasive.  FURUYAMA teaches having a water entry pressure within the claimed range as measured according to Method B (high hydraulic pressure method) of water penetrating test specified in JIS L 1092, especially at fig 1, para 31, table 1, claim 7; So, contrary to the Appellant's assertion the combination does not require the water entry pressure within the claimed range of BALANZAT for the combination with FURUYAMA; Appellant has failed to provide any evidence beyond a mere allegation that "Balanzat, being directed to pore structures for increasing flow through a filter membrane for fluids, would drastically increase the penetration by water and thus result in a severely lowered the water entry pressure for any resulting membrane".   Contrary, to the Appellant's assertion, "FURUYAMA teaches...the resin film has a porosity within the claimed range, especially at fig 1, para 20" at pg 10 para 2 of the Office correspondence 9/17/21; 
Contrary to the Appellant's assertion they do not describe "the unexpected benefit" beyond merely reciting "the porosity, hole density, and angles of the through holes recited in claim 1 provide the unexpected benefit of high gas permeability while maintaining high waterproofing effectiveness (present specification at paragraphs [0012] and [0124])." Merely, asserting "the unexpected benefit" is not an explanation of why it is considered "the unexpected benefit".  Moreover, "present specification at paragraphs [0012] and [0124]" do not discuss the following "Furuyama"; and "present specification at paragraphs [0012] and [0124]" do not discuss "unexpected benefit".  
Moreover, The examples are not "directly comparable".  A more reasonable explanation is that the Appellant choose examples having less material blocking permeability (thru having instant spec example 2 with pores nearly twice the size of FURUYAMA example 2 and/or about 2.5 times as many pores per mm2) is intuitively sufficient rationale for the larger gas permeability by having about 10 times less material blocking the gas trying to permeate (2^2*2.5=10); which is figured in that area of a circle is pi multiple by radius squared, so doubling the pore size, causes 4 times more area; multiplying 4 times more area by 2.5 as many pores per mm2; also, there is 100 mm2 per 1 cm2, so 1.8x10^6 holes/cm^2 is 1.8x10^4 pores/mm^2 ; thus, these two examples are certainly not "directly comparable" as the Appellant alleged; and the Appellant's argument fails to justify the conclusion of unexpected results in "gas permeability of a membrane 
US 20040195173 HUANG provides extrinsic evidence that of a asymmetric porous membrane (i.e. angled pores equivalent) in comparison to a symmetric porous membrane (i.e. straight pores equivalent), the permeability rate of gas can be increased and the tensile strength can be increased, even though the porosity is almost the same, para 66 (so the Applicant’s result of gas permeability and water entry pressure; a result of tensile strength) was reasonably predictable from HUANG, when compared symmetrical vs asymmetrical pores.

Applicant argues at page(s) 9, particularly “Furuyama does not disclose pores at differing oblique angles, and Balanzat is relied upon for the forming of pores at differing oblique angles (see Decision on Appeal at page 7). However, the angled irradiation at Balanzat is to overcome problems associated with the hole density required to present holes in the larger recessed portions 26 (Balanzat at col. 4, lines 19- 24). Modification according to Balanzat would thus be performed in the context of providing the recessed portions 26, as well as angling of smaller through holes 29 being to enable increased hole density at those recessed portions. Those larger recessed portions 26 are provided 
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant has failed to cited "the angled irradiation at Balanzat is to overcome problems associated with the hole density required to present holes in the larger recessed portions 26" at "Balanzat at col. 4, lines 19- 24", beyond a mere allegation.  Applicant has failed to reason as to why "Modification according to Balanzat would thus be performed in the context of providing the recessed portions 26, as well as angling of smaller through holes 29 being to enable increased hole density at those recessed portions." beyond a mere allegation. Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)

Applicant argues at page(s) 10, particularly “For at least the above reasons, the suggested combination of Furuyama, Balanzat, Robeson, and Kessler does not teach or suggest claim 1. Claim 1 is therefore patentable over the suggested combination of Furyama, Balanzat, Robeson, and Kessler. Claims 3, 5-8, 10, 11, 14- 16, and 22 depend from claim 1 and are patentable for at least the same reasons as claim 1. "


Applicant argues at page(s) 10, particularly “Applicant does not concede the correctness of the rejection for features not discussed above."
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) (and/or acquiesce) due to Applicant’s argument(s) (or lack thereof) and action(s) filed, herein, can be upheld, regardless of this blanket disagreement.

Applicant argues at page(s) 10, particularly “ Applicant respectfully requests favorable reconsideration of the claims and withdrawal of the rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 10, particularly “Claim 2 is reyected under 35 U.S.C. § 103 as being unpatentable over Furuyama in view of Balanzat, Robeson, and Kessler, and further in view of Haumont (U.S. Patent No. 6,120,875) (“Haumont’). Applicant respectfully traverses the rejection."


Applicant argues at page(s) 10, particularly “Claim 2 depends from claim 1. Haumont does not remedy the deficiencies of Furuyama, Balanzat, Robeson, and Kessler as discussed above. Thus, claim 2 is patentable over the suggested combination of Furuyama, Balanzat, Robeson, Kessler, and Haumont. Applicant does not concede the correctness of the rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) (and/or acquiesce) due to Applicant’s argument(s) (or lack thereof) and action(s) filed, herein, can be upheld, regardless of this blanket disagreement.

Applicant argues at page(s) 10, particularly “ Applicant respectfully requests favorable reconsideration of the claim and withdrawal of the rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 10, particularly “Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Furuyama in view of Balanzat, Robeson, and Kessler, and 
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 10, particularly “Claim 4 depends from claim 1. Arakawa does not remedy the deficiencies of Furuyama, Balanzat, Robeson, and Kessler as discussed above. Thus, claim 4 is patentable over the suggested combination of Balanzat, Robeson, Kessler, and Arakawa. Applicant does not concede the correctness of the rejection. "
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) (and/or acquiesce) due to Applicant’s argument(s) (or lack thereof) and action(s) filed, herein, can be upheld, regardless of this blanket disagreement.

Applicant argues at page(s) 10, particularly “Applicant respectfully requests favorable reconsideration of the claim and withdrawal of the rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 


page(s) 10, particularly “Claim 12 depends from claim 1. Rusch and NASA do not remedy the deficiencies of Furuyama, Balanzat, Robeson, and Kessler as discussed above. 
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 10, particularly “Thus, claim 12 is patentable over"
page(s) 11, particularly “the suggested combination of Furuyama, Balanzat, Robeson, Kessler, Rusch, and NASA. Applicant does not concede the correctness of the rejection. 
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) (and/or acquiesce) due to Applicant’s argument(s) (or lack thereof) and action(s) filed, herein, can be upheld, regardless of this blanket disagreement.

Applicant argues at page(s) 11, particularly “Applicant respectfully requests favorable reconsideration of the claim and withdrawal of the rejection."


Applicant argues at page(s) 11, particularly “Claims 17, 19, 20, 25, 26, 28, and 33 are rejected under 35 U.S.C. § 103 as being unpatentable over Abe (WO 2012/117476) (“Abe”) in view of Balanzat, Robeson, and Kessler. Applicant respectfully traverses the rejection."
page(s) 11, particularly “Claim 17 recites a waterproof sound-permeable membrane including a non-porous resin film having through holes formed to extend through the thickness of the resin film. Each of the through holes includes an opening at each principal surface of the non-porous resin film. Claim 17 further recites that the resin film has a first set of the through holes that extend in a first oblique with respect to a direction perpendicular to the principal surface of the film, and a second set of the through holes that extend in a second oblique direction with respect to the direction perpendicular to the principal surface of the film, where the first oblique direction and the second oblique direction are different from one another.”
In response, respectfully, the Examiner does not find the argument persuasive.  
With regard to claim 17, ABE teaches a waterproof sound-permeable membrane, comprising:, especially at fig 1, para 9
 a non-porous resin film 2 having through holes 21 formed to extend through the thickness of the resin film, especially at fig 1, para 9

each of the through holes 21 includes an opening at each principal surface of the non-porous resin film 2, especially at fig 1, para 9
 wherein the through holes extend straight, especially at fig 1, para 20,22
 and have a diameter within the claimed range, especially at fig 1, para 20,22
 the through holes are distributed at a hole density within the claimed range in the resin film, especially at fig 1, para 23
the resin film has a porosity within the claimed range, especially at fig 1, para 24
 the resin film has a first set of the through holes that extend in a first direction with respect to a direction perpendicular to the principal surface of the film, especially at fig 1, para 20,21
a second set of the through holes that extend in a second direction with respect to the direction perpendicular to the principal surface of the film, especially at fig 1, para 20,21
 ABE does not specifically teach the resin film has a first set of the through holes that extend in a first oblique with respect to a direction perpendicular to the principal surface of the film,
and a second set of the through holes that extend in a second oblique direction with respect to the direction perpendicular to the principal surface of the film, 
wherein: the first oblique direction and the second oblique direction are different from one another,

a second angle between the second oblique direction and the direction perpendicular to the principal surface of the film is 10° or more.
But, BALANZAT teaches the resin film has a first set of the through holes (a first portion of 27) that extend in a first oblique direction "X1" with respect to a direction perpendicular to the principal surface of the film, especially at  fig 1, 5, c4ln25-51 
BALANZAT teaches a second set (a second portion of 27) of the through holes that extend in a second oblique direction "X2" with respect to the direction perpendicular to the principal surface of the film, especially at  fig 1, 5, c4ln25-51
BALANZAT teaches wherein: the first oblique direction and the second oblique direction are different from one another, especially at fig 1, 5, c4ln25-51
BALANZAT teaches a first angle between the first oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range, especially at  fig 1, 5, c4ln25-51
BALANZAT teaches a second angle between the second oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range  , especially at  fig 1, 5, c4ln25-51
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to modify the through holes of ABE with the resin film has a first set of the through holes (a first portion of 27) that extend in a first oblique direction "X1" with respect to a direction perpendicular to the principal surface of the film

wherein: the first oblique direction and the second oblique direction are different from one another
a first angle between the first oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range
a second angle between the second oblique direction and the direction perpendicular to the principal surface of the film is within the claimed range of BALANZAT for the benefit of increasing the fluid flowrate which can be filtered by membrane as taught by BALANZAT especially at c3ln45-50
 [ROBESON provides extrinsic evidence that “It has been recognized in the past decade that the separation factor for gas pairs varies inversely with the permeability (i.e. fluid flowrate) of the more permeable gas of the specific pair”, especially at abstract ; and US 6497752 B1 KESSLER provides extrinsic evidence, especially at c14ln45-50, again repeating this inverse relationship for a porous membrane]
ABE does not explicitly state wherein when input sound, having a sine waveform and having its sound pressure level so maintained that 1-kHz sound having passed through the membrane has a sound pressure of 94 dB, is caused to enter an effective area of 132.7 mm2 of the membrane with a continuous increase in frequency of the input sound from an initial frequency of 100 Hz at a rate of 100 Hz/second, a ratio A/B of an integrated sound pressure level A over a frequency range of 100 Hz to 20 kHz to an integrated sound pressure level B over a frequency range of 5 kHz to 20 kHz is 1.16 or 
But, ABE teaches the membrane comprises polyethylene terephthalate (particularly at para 29).
The instant specification describes the membrane comprises polyethylene terephthalate (particularly at para 39).
Thus, the claimed property of ‘wherein when input sound, having a sine waveform and having its sound pressure level so maintained that 1-kHz sound having passed through the membrane has a sound pressure of 94 dB, is caused to enter an effective area of 132.7 mm2 of the membrane with a continuous increase in frequency of the input sound from an initial frequency of 100 Hz at a rate of 100 Hz/second, a ratio A/B of an integrated sound pressure level A over a frequency range of 100 Hz to 20 kHz to an integrated sound pressure level B over a frequency range of 5 kHz to 20 kHz is 1.16 or more as determined by FFT analysis for sound having passed through the membrane in 20 seconds after the start of the entry of the input sound,’ is taken to be necessarily present in the membrane of ABE-BALANZAT, since products of identical or substantially identical chemical structure or composition cannot have mutually exclusive properties. (See MPEP 2112.01 Parts I-II)
MPEP 2112.01 Part I states…
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either 
MPEP 2112.01 PART II states…
“Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

In an alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the membrane of ABE-BALANZAT, such that it had the property of the membrane is ‘wherein when input sound, having a sine waveform and having its sound pressure level so maintained that 1-kHz sound having passed through the membrane has a sound pressure of 94 dB, is caused to enter an effective area of 132.7 mm2 of the membrane with a continuous increase in frequency of the input sound from an initial frequency of 100 Hz at a rate of 100 Hz/second, a ratio A/B of an integrated sound pressure level A over a frequency range of 100 Hz to 20 kHz to an integrated sound pressure level B over a frequency range of 5 kHz to 20 kHz is 1.16 or more as determined by FFT analysis for sound having passed through the membrane in 20 seconds after the start of the entry of the input sound,’ since where the claimed and prior art products are identical or substantially identical in 

Applicant argues at page(s) 11, particularly “The angling of the through holes recited in claim 17 provides the unexpected benefit of high gas permeability while maintaining high waterproofing effectiveness, even over other films having the same hole size and hole density, and further improve sound properties (see present specification at paragraphs [0124] and [0140]). As discussed above, persons of skill would understand water entry pressure and gas permeability to ordinarily be a tradeoff, and improvement of both simultaneously would be unexpected. Further, since Balanzat is directed to increasing fluid flow through a filter, persons of skill would not expect, based on Balanzat, that a membrane modified by angling of the through holes could continue to provide sufficient water resistance. In addition, the sound properties of membranes having through holes angled as recited in claim 17 show unexpected improvements, particularly with regard to chittering noise, in addition to the gas permeability and elevated water entry pressure (present specification at paragraphs [0061 ]-[0063] and [0140]). Thus, the angles of the through holes provide unexpected results with respect to the combination of gas permeability and water resistance of the membrane and the improved sound properties recited in claim 17, features that would not result from or be appreciated in view of the art of record."
page(s) 12, particularly “As discussed above, the hole densities and pore sizes are kept the same for examples and the corresponding comparative examples, as can be seen 
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant has failed to explain why the "sound properties" were supposedly unexpected.  The Applicant has failed to explain how supposedly "improve sound properties (see present specification at paragraphs [0124] and [0140])." and "the sound properties of membranes having through holes angled as recited in claim 17 show unexpected improvements, particularly with regard to chittering noise, in addition to the gas permeability and elevated water entry pressure (present specification at paragraphs 
Evaluating, the "A" among the two samples ("Exmaple 2" and "Comp. Example 2"), the difference is only 5.7% ("160.9"-"151.8")/"160.9", which begs the question as to whether this variation falls with standard deviation among different samples, or whether this difference is within standard deviation for the different samplings of the equipment (in other words, due to the testing equipment). Among, other things, the Applicant has not provided an explanation as to what is expected, with a limited data set, and a questionable difference of only 5.7%.  The limited data set, prevents "Weighing Evidence of Expected and Unexpected Results" MPEP 716.02(c), such as standard deviation among different samples, or standard deviation for due to the testing equipment. The Applicant has not achieved beyond, "Any differences between the 
Furthermore, US 2968327 MARINER provides extrinsic evidence that the Applicant's result of sound was reasonably expected, since, especially at figs 1,8, c1ln15-25, noise reduction coefficient increases as hole depth increases in a perforated porous sheet (i.e. membrane), which is germane to the Applicant's angled holes which have more depth, than the straight holes.
Applicant has failed to substantiate beyond a mere allegation, "persons of skill would understand water entry pressure and gas permeability to ordinarily be a tradeoff, and improvement of both simultaneously would be unexpected. " Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I) 
Contrary to the Applicant's assertion these improvements are not unexpected in the art, rather BALANZAT already predicted, in "to increase the fluid flowrate which can be filtered by membrane 5," c3 ln 45-50 BALANZAT (i.e. improve permeability)  Furthermore, BALANZAT also commented on the angled pores for "mechanical strength" c1 ln 29-31, c1 ln 44-46, c3 ln 45-52 BALANZAT (so the variation in "Water entry pressure" attributed to mechanical strength was already indicated as a benefit of the angled pores by BALANZAT).  
Also, there is question as to how the claims have established a nexus with the alleged "water entry pressure...unexpected", which the Applicant has failed to answer, since FURUYAMA already taught having a water entry pressure within the claimed range as 
As well, US 20040195173 HUANG provides extrinsic evidence that of a asymmetric porous membrane (i.e. angled pores equivalent) in comparison to a symmetric porous membrane (i.e. straight pores equivalent), the permeability rate of gas can be increased and the tensile strength can be increased, even though the porosity is almost the same, para 66 (so the Applicant’s result of gas permeability and water entry pressure; a result of tensile strength) was reasonably predictable from HUANG, when compared symmetrical vs asymmetrical pores.

Applicant argues at page(s) 12, particularly “Further, Abe does not disclose pores at differing oblique angles, and as discussed above with respect to claim 1, Balanzat is relied upon for the forming of pores at differing oblique angles (see Decision on Appeal at page 7). Also as discussed above, the angled irradiation at Balanzat is to overcome problems associated with the hole density required to present holes in the larger recessed portions 26 (Balanzat at col. 4, lines 19-24). Modification according to Balanzat would thus be performed in the context of providing the recessed portions 26, as well as angling of smaller through holes 29 being to enable increased hole density at those recessed portions. Those larger recessed portions 26 are provided on only one side of the film 5 and do not extend throughout, but have a bottom away from the principal surface of the film 5. Accordingly, many of the through holes pass from the bottom of recessed portions 26, instead of the principal surface of the film 5 (see Balanzat at Figs. 4 and 6). Modification of Furuyama according to Balanzat thus would 
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant has failed to cited "the angled irradiation at Balanzat is to overcome problems associated with the hole density required to present holes in the larger recessed portions 26" at "Balanzat at col. 4, lines 19- 24", beyond a mere allegation.  Applicant has failed to reason as to why "Modification according to Balanzat would thus be performed in the context of providing the recessed portions 26, as well as angling of smaller through holes 29 being to enable increased hole density at those recessed portions." beyond a mere allegation. Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)

Applicant argues at page(s) 12, particularly “For at least the above reasons, the suggested combination of Abe, Balanzat, Robeson, and Kessler does not teach or suggest claim 17. Claim 17 is therefore patentable over the suggested combination of Abe, Balanzat, Robeson, and Kessler. Claims 19, 20, 25, 26, 28, and 33 depend"
page(s) 13, particularly “from claim 17 and are patentable for at least the same reasons as claim 17.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 


In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) (and/or acquiesce) due to Applicant’s argument(s) (or lack thereof) and action(s) filed, herein, can be upheld, regardless of this blanket disagreement.

Applicant argues at page(s) 13, particularly “Applicant respectfully requests favorable reconsideration of the claims and withdrawal of the rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 13, particularly “Claim 21 is rejected under 35 U.S.C. § 103 as being unpatentable over Abe in view of Balanzat, Robeson, and Kessler, and further in view of Arakawa. Applicant respectfully traverses the rejection."
page(s) 13, particularly “Claim 21 depends from claim 17. Arakawa does not remedy the deficiencies of Abe, Balanzat, Robeson, and Kessler as discussed above. Thus, claim 21 is patentable over the suggested combination of Abe, Balanzat, Robeson, Kessler, and Arakawa. 
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 13, particularly “Applicant does not concede the correctness of the rejection. "
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) (and/or acquiesce) due to Applicant’s argument(s) (or lack thereof) and action(s) filed, herein, can be upheld, regardless of this blanket disagreement.

Applicant argues at page(s) 13, particularly “Applicant respectfully requests favorable reconsideration of the claim and withdrawal of the rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 13, particularly “Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Furuyama in view of Balanzat, Robeson, and Kessler, and further in view of Nair et al. (U.S. Publication No. 2015/0231577) (“Nair”). Applicant respectfully traverses the rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 


In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively. 

Applicant argues at page(s) 13, particularly “Applicant does not concede the correctness of the rejection. "
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppel(s) (and/or acquiesce) due to Applicant’s argument(s) (or lack thereof) and action(s) filed, herein, can be upheld, regardless of this blanket disagreement.

Applicant argues at page(s) 13, particularly “Applicant respectfully requests favorable reconsideration of the claim and withdrawal of the rejection."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 2712721242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776